Title: To Thomas Jefferson from Samuel Bryan, 13 October 1807
From: Bryan, Samuel
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia Octobr. 13th. 1807
                        
                        It not having been the will of the President to appoint me Collector of this port, may I presume upon his
                            friendly patronage in the instance of the vacancy in the Office of Post-Master General or any other which promotion in
                            subordinate Post Masters may occasion—
                        I have dedicated all my time and talents to the public service & long habit has unfitted me for
                            private business. I studied law with the Attorney General Wm. Bradford, Esqr. deceased, but never practised, so that public
                            Offices have become my avocation, and I am now in the decline of life, with four Children to support & educate,
                            without having had it in my power to make a pecuniary provision for them, owing to the number of poor relatives thrown on
                            my benevolence for support, & my public spirit, which induced me to expend largely at every important Election in
                            the printing and diffusion of political Pamphlets, Hand Bills &ca.—I imbibed from my Father an ardent attachment
                            to the republican Cause and I now feel I have too far sacrificed individual interests &
                            comforts to the public good—I have about 3500 acres of back lands which are yet unproductive & unsaleable and in
                            this consists all my property—
                        I will not intrude any further on the valuable time of the President, but submit my pretensions to his
                            pre-eminent wisdom & patriotism—
                        I have the honor to be With high consideration the Presidents most obedt. servant
                        
                            Saml. Bryan
                            
                        
                    